Maeshall, J.
The question raised in manner aforesaid ■ is ruled in favor of the plaintiff by the decision in State ex rel. Husting v. Board of State Canvassers, ante, p. 216, 150 N. W. 542, and for the reasons which will be found stated in the opinion in that case. Following such decision the court ordered herein thus:
(1) That the demurrer to the return be sustained, and
(2) That a peremptory writ of mandamus issue, returnable with all convenient speed and not later than December 15, 1914, commanding that said canvassers make the statement of votes cast for county officers in Milwaukee county, file the same with the county clerk, and publish the *250results, and thaf the county clerk issue certificates of election thereon, all as provided by secs. 83, 84, and 85, Stats.; and it appearing that the time for efficient recount proceedings has expired, further ordered that all recount proceedings under sec. 86 do now cease.
Wieseow, C. T., and Baestes, J., dissent.